DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on the record remains Hornby (US20190359178A1), whose teachings were described in the previous action and will be omitted here for the sake of brevity. However, Hornby is deficient in the presence of a second fluid outlet being connected only to the second solenoid valve and third solenoid valves. This limitation is understood as substantially depicted by Fig.5 of the instant application (reference numeral 52) which shows that there is a single outlet which connects the second and third solenoid and defines a single outlet flow path (i.e. the outlet of the second and third solenoids is such that they share the same outlet). This limitation also indicates that the outlet is not connected to any other portion (e.g. first outlet, etc.). Hornby only teaches each outlet being connected to its respective solenoid. 
The merging of flow paths is a common and well-known feature to one of ordinary skill in the art of fluid handling for cleaning purposes as shown by Mills (US20120241008A1). Fig.2 of Mills showcases a single outlet (ref 134) and two inlets (refs 132/133), and the flow between the inlet and outlet is spread out into multiple section parts before combining back at the outlet (see Fig.4). To further this point, Peterson (US6235199B1) is also referenced hereto. Peterson discloses that by splitting fluid lines into parallel paths flow resistance of liquid within said paths can be decreased (abstract & Figs.3-5). However, in either reference it is shown that all supply first outlet is connected only to the first solenoid valve and the second and a second outlet is only connected to the second and third solenoid valves (emphasis added). Thus, the claim distinguishes over the prior art by the limitation of both the “first outlet fluidly connected only to the first solenoid valve; and a second outlet fluidly connected only to the second solenoid valve and the third solenoid valve”. To further illustrate this point, Albrecht (US20200317160A1) is referenced hereto. Albrecht also discloses a manifold for cleaning (see abstract and Figures), which is the same intended use as both Hornby and applicant’s invention, and utilizes valves (see from Fig.2B onwards). However, even Albrecht is deficient in the same feature of utilizing fluid parallel and fluid series lines in tandem with each other for the same manifold. 
Accordingly, there does not appear to be any prior art on the record which discloses the features that Hornby is deficient in while also providing reasonable rationale to perform a modification that would render the invention of claim 1 obvious. Thus, claim 1 and its dependents are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711